Title: To Thomas Jefferson from John Minor of North Carolina, 31 March 1802
From: Minor, John
To: Jefferson, Thomas


            Dear Sir/
              Granville County No: CaroliniaMarch the 31st day 5802 or 1802
            as it has been my misfortune as yet not to obtain any Pay due a brother of mine for his services in the Continental army; and who after being taken as prisoner at the sorender of Charles Town South Carolinia: returnd to this State volentered himself with General Butler; and in an action with the torys at Lynlys mill Lost his life—I administrator for the decd; to Major Thaus ajent for the state of south Carolinia made application on the 25th day February 1794 he informd me I should send my petition to Congress: and about the 3 of October next after I did so; and I know not what become of it, whether lodgd in the office or what My friend Mecon a member to Congress informs me I am now Bard by whats Cald the statute; and if I gitt it; there must be a special act passt which he rather thought would not be done But my Confidence in your goodness and Relying on your Justice and the goodness and Justice of Every member in Congress that I cannot forbare persevering to send another petition with a Coppy of letters of administration with Mr. Grays Certificate who acted as pay master at the time my Brother was in service; now I pray your Tenderness with Justice towards me and I hope Congress will the same; as my brother was a brave Sergeant of the second Continental Regiment of South Carolinia tho lost his life in the militia of this state & he in fact a prisoner of war at the very time; Tax run high this year and now about to collect the direct Tax with State County & parash Tax which will not be less then 14 or 15 dollars for me and know not how I am to raise it; how Ever I speak this by way of information—I leave the matter in hand with your goodness & if I gitt it will be by some provition made by your Self & Congress which will be an Encouragement to my five sons in the next war I Ever pray &c. & Remain your friend & hble Servt
            John Minor
           